Exhibit 10.3

 

LOGO [g546047ex10_21.jpg]

USA Mobility Wireless, Inc.

2011 Short-Term Incentive Plan

(Effective January 1, 2011)

 

I. Effective Date. The 2011 Short-Term Incentive Plan (the “Plan”) for USA
Mobility Wireless, Inc., (the “Company”) was adopted by the Compensation
Committee of the Board of Directors (the “Board”) of USA Mobility, Inc., (the
“Parent”), a Delaware corporation for the employees of USA Mobility Wireless,
Inc., a Delaware corporation and a subsidiary of the Parent, on March 4, 2011.
The Plan is effective as of January 1, 2011 and supersedes and replaces all
former management short-term incentive plans, including the 2011 USA Mobility
Short-Term Incentive Plan.

 

II. Purpose. The Plan is designed to attract, motivate, retain and reward key
employees for their performance during the calendar year, from January 1 through
December 31, 2011 (the “Performance Period”). The Plan rewards key employees by
allowing them to receive cash bonuses based on how well the Company performs
against the performance objectives selected by the Board and set forth in
Exhibit A (the “Performance Objectives”), as may be adjusted by the Board in the
event of a Change of Control or other corporate reorganization, merger, similar
transaction, to take into account extraordinary events or as the Committee
determines is in the best interests of the Company. In order for bonuses to be
earned and paid, the Company must meet the Performance Objectives on or before
December 31, 2011. If the Performance Objectives are not met on or before
December 31, 2011, no bonuses will be paid. Performance Objectives are based
solely on the performance of USA Mobility Wireless, Inc. and its affiliate
Metrocall Ventures, Inc. and its subsidiaries. For clarity, Performance
Objectives and the attainment thereof does not include expenses, revenue or
other metrics related to Amcom Software, Inc. and its subsidiaries; or revenue
or expenses related to acquisitions or due diligence occurring after the
Effective Date of this Plan.

 

III. Eligibility. Participation in the Plan is limited to those key employees
who are selected for participation in the Plan by the Board, in its sole
discretion (each such individual, a “Participant”). Individuals selected by the
Board to participate as of January 1, 2011 are listed on Exhibit B. Newly hired
or promoted employees, or employees who otherwise become eligible to
participate, who are selected to participate in the Plan after January 1, 2011
but before October 1, 2011 will participate in the Plan on a prorated basis
based on the number of days worked during the performance period after becoming
bonus eligible. Employees who are newly hired or promoted on or after October 1,
2011 will not be eligible to participate in the Plan.

 

IV. Target Bonus. The target bonus for each Participant is based on a percentage
of the Participant’s annual (or prorated, if applicable) salary as of January 1,
2011 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee, in its sole
discretion, and need not be identical among Participants. The earned bonus may
be greater than or less than the target bonus depending on the level at which
the Performance Objectives are attained.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

V. Payment of Earned Bonus.

 

  A. Except as provided herein, each earned bonus under the Plan will be
calculated based on the attainment of the Performance Objectives and will be
paid in a lump sum (subject to any required withholding for income and
employment taxes) after the 2011 annual audit of the Parent’s consolidated
financial statement has been completed and the Parent’s annual report on Form
10K has been filed with the Securities and Exchange Commission but in no event
later than December 31, 2012.

 

  B. If the Participant involuntarily Separates from Service without Cause or
due to disability or dies prior to December 31, 2011, he or she will be eligible
to receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and provided further that, in the event Participant involuntarily Separates from
Service without Cause, he or she has executed a release, any waiting period in
connection with such release has expired, he or she has not exercised any rights
to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Parent in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company from January 1, 2011 through the date immediately prior to the
Participant’s Separation from Service or death, and the denominator of which is
365 days. Prorated bonuses will be paid to the Participant, or in the event of
Participant’s death, the Participant’s estate, on the sixty-fifth (65th) day
following the date of Participant’s Separation from Service or death.

For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Parent or the Company, for purposes of the Plan, “Cause”
means (i) dishonesty of a material nature that relates to the performance of
services for the Company by Participants; (ii) criminal conduct (other than
minor infractions and traffic violations) that relates to the performance of
services for the Company by Participant; (iii) the Participant’s willfully
breaching or failing to perform his or her duties as an employee of the Company
(other than any such failure resulting from the Participant having a disability
(as defined herein)), within a reasonable period of time after a written demand
for substantial performance is delivered to the Participant by the Board, which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties; or (iv) the willful
engaging by the Participant in conduct that is demonstrably and materially
injurious to the Parent, Company or an Affiliate, monetarily or otherwise. No
act or failure to act on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that such action or



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

omission was in the reasonable best interests of the Parent, Company and
Affiliates. For this purpose, “disability” means a condition or circumstance
such that the Participant has become totally and permanently disabled as defined
or described in the Parent’s long term disability benefit plan applicable to
executive officers as in effect at the time the Participant incurs a disability.

 

  C. Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the time indicated in paragraph B
above would not cause the Participant to incur an additional tax under Code
section 409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a
lump sum on the first day of the seventh month following the Participant’s
Separation from Service.

 

VI. Forfeiture. Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.

 

VII. Administrator. The Compensation Committee of the Board shall administer the
Plan in accordance with its terms, and shall have full discretionary power and
authority to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations, terms, and notices hereunder; and to make all other
determinations necessary or advisable in its discretion for the administration
of the Plan. Any actions of the Compensation Committee with respect to the Plan
shall be conclusive and binding upon all persons interested in the Plan. The
Compensation Committee, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or officers of the Parent or the Company.

 

VIII. Amendment; Termination. The Board, in its sole discretion, without prior
notice to Participants, may amend or terminate the Plan, or any part thereof,
including the Performance Objectives as described in Section II, at any time and
for any reason, to the extent such action will not cause adverse tax
consequences to a participant under Code section 409A. Any amendment or
termination must be in writing and shall be communicated to all Participants. No
award may be granted during any period of suspension or after termination of the
Plan.

 

IX. Miscellaneous.

 

  A. No Rights as Employee. Nothing contained in this Plan or any documents
relating to this Plan shall (a) confer on a Participant any right to continue in
the employ of the Company; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the Company’s right to terminate
the Participant’s employment at any time, with or without Cause.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

  B. Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, the Company shall withhold all applicable taxes (including, but
not limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.

 

  C. Transferability. A Participant may not sell, assign, transfer or encumber
any of his or her rights under the Plan.

 

  D. Unsecured General Creditor. Participants (or their beneficiary) may seek to
enforce any rights or claims for payment under the Plan solely as an unsecured
general creditor of the Parent or Company.

 

  E. Successors. This Plan shall be binding upon and inure to the benefit of the
Parent, Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.

 

  F. Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

 

  G. Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of laws provisions.

 

  H. Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.

 

  I. Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.

[Execution page follows]



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized officer acting in
accordance with a resolution duly adopted by the Compensation Committee of the
Board of Directors of USA Mobility, Inc., has executed this Plan for the benefit
of employees of USA Mobility Wireless, Inc., on March 14, 2011, effective as of
January 1, 2011.

 

USA MOBILITY, INC.

 

Vincent D. Kelly, President & CEO



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

Exhibit A

Performance Objectives

USA Mobility Wireless, Inc

 

Operating Cash Flow (50%) (1)

  ($ in millions)        Result      Performance     Payout  

Over Perform

   $ 56.552         120.0 %      125.0 %     $ 54.196         115.0 %      120.0
%     $ 51.839         110.0 %      115.0 %     $ 49.483         105.0 %     
107.5 % 

Target

   $ 47.127         100.0 %      100.0 % 

Under Perform

   $ 44.770         95.0 %      92.5 %     $ 42.414         90.0 %      85.0 % 
   $ 40.058         85.0 %      80.0 %     $ 37.701         80.0 %      75.0 % 
   <$ 37.701         <80.0 %      0.0 % 

Healthcare Revenue (20%)

  ($ in millions)        Result      Performance     Payout  

Over Perform

   $ 109.506         110.0 %      125.0 %     $ 104.528         105.0 %     
115.0 %     $ 102.040         102.5 %      110.0 %     $ 100.546         101.0
%      105.0 % 

Target

   $ 99.551         100.0 %      100.0 % 

Under Perform

   $ 98.555         99.0 %      95.0 %     $ 97.062         97.5 %      90.0 % 
   $ 94.573         95.0 %      85.0 %     $ 89.596         90.0 %      75.0 % 
   <$ 89.596         <90.0 %      0.0 % 

 

 

Direct Units in Service (15%)

  (000’s)        Result      Performance     Payout  

Over Perform

     1,633         110.0 %      130.0 %       1,559         105.0 %      120.0
%       1,522         102.5 %      110.0 %       1,500         101.0 %     
105.0 % 

Target

     1,485         100.0 %      100.0 % 

Under Perform

     1,470         99.0 %      95.0 %       1,448         97.5 %      90.0 %    
  1,411         95.0 %      80.0 %       1,336         90.0 %      70.0 %      
<1,336         <90.0 %      0.0 % 

Average Revenue Per Unit (15%)

       Result      Performance     Payout  

Over Perform

   $ 9.16         110.0 %      130.0 %     $ 8.75         105.0 %      120.0 % 
   $ 8.54         102.5 %      110.0 %     $ 8.41         101.0 %      105.0 % 

Target

   $ 8.33         100.0 %      100.0 % 

Under Perform

   $ 8.25         99.0 %      95.0 %     $ 8.12         97.5 %      90.0 %     $
7.91         95.0 %      80.0 %     $ 7.50         90.0 %      70.0 %     <$
7.50         <90.0 %      0.0 % 

 

 

(1) Excludes operating expenses incurred in connection with acquisition due
diligence and related activities.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

Exhibit B

List of Participants (as of January 1, 2011)

 

Name

  

Title

   Bonus Target
as % of Base
Salary  

Executives

     

KELLY, VINCE

   CEO*      100 % 

ENDSLEY, SHAWN E.

   CFO      75 % 

SAINE, THOMAS

   CIO      75 % 

GRANDFIELD, PAUL

   EVP, Operations      75 % 

BOSO, JIM

   EVP, Sales & Marketing      75 % 

CULP, BONNIE

   EVP, Human Resources      75 % 

SENIOR VICE PRESIDENTS

     

WOODS, SHARON

   Corp Secretary/Treasurer      50 % 

POGUE, KEDRON

   SVP, Customer Operations      50 % 

ASH, GARY

   SVP, Sales      50 % 

CHANG, MYLE

   Controller      50 % 

FUNCTIONAL VP’S

     

DEWEY, RICH

   VP, Engineering Services      40 % 

HENDERSON, MACK

   VP, Perf Management      40 % 

MERTES, DOUG

   VP, Human Resources      40 % 

REGIONAL SALES DIRECTORS & SR. DIRECTOR

     

WAX, JONATHAN

   Regional Director Sales, East      10 % 

STEIN, JAMES

   Regional Director Sales, West      10 % 

 

* The Chief Executive Officer participates in the Plan pursuant to his
employment agreement, which provides that his target bonus is two-hundred
(200) percent of base salary, and further provides that his bonus is payable
fifty (50) percent in cash and fifty (50) percent in unrestricted stock. The
cash portion of the Chief Executive Officer’s bonus shall be paid through this
Plan. The stock portion shall be granted by the Company pursuant to and as
governed by the USA Mobility, Inc. Equity Incentive Plan.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

Amcom Software, Inc.

2011 Short-Term Incentive Plan

(Effective Date – April 1, 2011)

 

I. Effective Date. The 2011 Short-Term Incentive Plan (the “Plan”) for Amcom
Software, Inc., (the “Company”) was adopted by the Compensation Committee of the
Board of Directors (the “Board”) of USA Mobility, Inc., (the “Parent”), a
Delaware corporation for the employees of Amcom Software, Inc., a Delaware
corporation and a subsidiary of the Parent, on April 1, 2011. The Plan is
effective as of April 1, 2011 and supersedes and replaces all former management
short-term incentive plans applicable to the Company.

 

II. Purpose. The Plan is designed to attract, motivate, retain and reward key
employees for their performance during the plan period, which runs from April 1
through December 31, 2011 (the “Performance Period”). The Plan rewards key
employees by allowing them to receive cash bonuses based on how well the Company
performs against the performance objectives selected by the Board and set forth
in Exhibit A (the “Performance Objectives”), as may be adjusted by the Board in
the event of a Change of Control or other corporate reorganization, merger,
similar transaction, to take into account extraordinary events or as the
Committee determines is in the best interests of the Company. In order for
bonuses to be earned and paid, the Company must meet the Performance Objectives
on or before December 31, 2011. If the Performance Objectives are not met on or
before December 31, 2011, no bonuses will be paid. Performance Objectives are
based solely on the performance of Amcom Software, Inc. and its subsidiary
Commtech Wireless Pty, LTD. For clarity, Performance Objectives and the
attainment thereof does not include (i) expenses, revenue or other metrics
related to USA Mobility Wireless, Inc. and its affiliate Metrocall Ventures,
Inc. and its subsidiaries, (ii) revenue or expenses related to acquisitions or
due diligence occurring after the Effective Date of this Plan, and (iii) the
impact of any Fair Value write down of deferred revenue as a result of purchase
accounting.

 

III. Eligibility. Participation in the Plan is limited to those key employees
who are selected for participation in the Plan by the Board, in its sole
discretion (each such individual, a “Participant”). Individuals selected by the
Board to participate as of April 1, 2011 are listed on Exhibit B. Employees who
are selected to participate in the Plan after April 1, 2011 but before
October 1, 2011 will participate in the Plan on a prorated basis based on the
number of days worked during the performance period after becoming bonus
eligible. Employees who are newly hired or promoted on or after October 1, 2011
will not be eligible to participate in the Plan.

 

IV. Target Bonus. The target bonus for each Participant is based on a percentage
of the Participant’s annual (or prorated, if applicable) salary as of April 1,
2011 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee, in its sole
discretion, and need not be identical among Participants. The earned bonus may
be greater than or less than the target bonus depending on the level at which
the Performance Objectives are attained.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

V. Payment of Earned Bonus.

 

  A. Except as provided herein, each earned bonus under the Plan will be
calculated based on the attainment of the Performance Objectives and will be
paid in a lump sum (subject to any required withholding for income and
employment taxes) after the 2011 annual audit of the Parent’s consolidated
financial statements has been completed and the Parent’s annual report on Form
10K has been filed with the Securities and Exchange Commission but in no event
later than December 31, 2012.

 

  B. If the Participant involuntarily Separates from Service without Cause or
due to disability or dies prior to December 31, 2011, he or she will be eligible
to receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and provided further that, in the event Participant involuntarily Separates from
Service without Cause, he or she has executed a release, any waiting period in
connection with such release has expired, he or she has not exercised any rights
to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Parent in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company from April 1, 2011 through the date immediately prior to the
Participant’s Separation from Service or death, and the denominator of which is
275 days. Prorated bonuses will be paid to the Participant, or in the event of
Participant’s death, the Participant’s estate, on the sixty-fifth (65th) day
following the date of Participant’s Separation from Service or death.

For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Parent or the Company, for purposes of the Plan, “Cause”
means (i) dishonesty of a material nature that relates to the performance of
services for the Company by Participants; (ii) criminal conduct (other than
minor infractions and traffic violations) that relates to the performance of
services for the Company by Participant; (iii) the Participant’s willfully
breaching or failing to perform his or her duties as an employee of the Company
(other than any such failure resulting from the Participant having a disability
(as defined herein)), within a reasonable period of time after a written demand
for substantial performance is delivered to the Participant by the Board, which
demand specifically identifies the manner in which the Board believes that the
Participant has not substantially performed his duties; or (iv) the willful
engaging by the Participant in conduct that is demonstrably and materially
injurious to the Parent, Company or an Affiliate, monetarily or otherwise. No
act or failure to act on the Participant’s part shall be deemed “willful” unless
done, or omitted to be done, by the Participant not in good faith and without
reasonable belief that such action or



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

omission was in the reasonable best interests of the Parent, Company and
Affiliates. For this purpose, “disability” means a condition or circumstance
such that the Participant has become totally and permanently disabled as defined
or described in the Parent’s long term disability benefit plan applicable to
executive officers as in effect at the time the Participant incurs a disability.

 

  C. Notwithstanding anything to the contrary in this Plan, no payments
contemplated by this Plan will be paid during the six-month period following a
Participant’s Separation from Service unless the Company determines, in its good
faith judgment, that paying such amounts at the time indicated in paragraph B
above would not cause the Participant to incur an additional tax under Code
section 409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a
lump sum on the first day of the seventh month following the Participant’s
Separation from Service.

 

VI. Forfeiture. Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.

 

VII. Administrator. The Compensation Committee of the Board shall administer the
Plan in accordance with its terms, and shall have full discretionary power and
authority to construe and interpret the Plan; to prescribe, amend and rescind
rules and regulations, terms, and notices hereunder; and to make all other
determinations necessary or advisable in its discretion for the administration
of the Plan. Any actions of the Compensation Committee with respect to the Plan
shall be conclusive and binding upon all persons interested in the Plan. The
Compensation Committee, in its sole discretion and on such terms and conditions
as it may provide, may delegate all or part of its authority and powers under
the Plan to one or more directors and/or officers of the Parent or the Company.

 

VIII. Amendment; Termination. The Board, in its sole discretion, without prior
notice to Participants, may amend or terminate the Plan, or any part thereof,
including the Performance Objectives as described in Section II, at any time and
for any reason, to the extent such action will not cause adverse tax
consequences to a participant under Code section 409A. Any amendment or
termination must be in writing and shall be communicated to all Participants. No
award may be granted during any period of suspension or after termination of the
Plan.

 

IX. Miscellaneous.

 

  A. No Rights as Employee. Nothing contained in this Plan or any documents
relating to this Plan shall (a) confer on a Participant any right to continue in
the employ of the Company; (b) constitute any contract or agreement of
employment; or (c) interfere in any way with the Company’s right to terminate
the Participant’s employment at any time, with or without Cause.

 

  B. Tax Withholding. To the extent required by applicable federal, state, local
or foreign law, the Company shall withhold all applicable taxes (including, but
not limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

  C. Transferability. A Participant may not sell, assign, transfer or encumber
any of his or her rights under the Plan.

 

  D. Unsecured General Creditor. Participants (or their beneficiary) may seek to
enforce any rights or claims for payment under the Plan solely as an unsecured
general creditor of the Parent or Company.

 

  E. Successors. This Plan shall be binding upon and inure to the benefit of the
Parent, Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.

 

  F. Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

 

  G. Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of laws provisions.

 

  H. Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.

 

  I. Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.

[Execution page follows]



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized officer acting in
accordance with a resolution duly adopted by the Compensation Committee of the
Board of Directors of USA Mobility, Inc., has executed this Plan for the benefit
of employees of Amcom Software, Inc., on March 14, 2011, effective as of
April 1, 2011.

 

USA MOBILITY, INC.

 

Vincent D. Kelly, President & CEO



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

Exhibit A

Performance Objectives

Amcom Software, Inc

 

Operating Cash Flow * (50%)

  ($ in millions)        Result      Performance     Payout  

Over Perform

   $ 12.843         120.0 %      125.0 %     $ 12.308         115.0 %      120.0
%     $ 11.772         110.0 %      115.0 %     $ 11.237         105.0 %     
107.5 % 

Target

   $ 10.702         100.0 %      100.0 % 

Under Perform

   $ 10.167         95.0 %      92.5 %     $ 9.632         90.0 %      85.0 % 
   $ 9.097         85.0 %      80.0 %     $ 8.562         80.0 %      75.0 %    
$ 8.562         <80.0 %      0.0 % 

Total Revenue * (50%)

  ($ in millions)        Result      Performance     Payout  

Over Perform

   $ 49.774         110.0 %      125.0 %     $ 47.511         105.0 %      115.0
%     $ 46.380         102.5 %      110.0 %     $ 45.701         101.0 %     
105.0 % 

Target

   $ 45.249         100.0 %      100.0 % 

Under Perform

   $ 44.797         99.0 %      95.0 %     $ 44.118         97.5 %      90.0 % 
   $ 42.987         95.0 %      85.0 %     $ 40.724         90.0 %      75.0 % 
   $ 40.724         <90.0 %      0.0 % 

 

 

(*) Excludes the impact of any fair value write down of deferred revenue as a
result of purchase accounting.



--------------------------------------------------------------------------------

LOGO [g546047ex10_21.jpg]

 

Exhibit B

List of Participants (as of April 1 2011)

 

Name

  

Title

Executives

  

CHRIS HEIM

   CEO

DAN MAYLEBEN

   COO

VICE PRESIDENTS

  

SEAN COLLINS

   VP, Sales

KATE BOLSETH

   VP, Development

KATHY VELDBOOM

   VP, Quality & Support

MIKE DEVINE

   VP, Marketing

RANDY HOFFMAN

   VP, Profession Services

MIKE MEHR

   VP, Finance

OTHER MANAGEMENT

  

GRAEME HULL

   GM, FL Division

LOU KURPIS

   GM, NY DIVISION

MARIANNE GRAY

   GM, NH DIVISION

JOANNA FISCHER

   HR DIRECTOR